Citation Nr: 0637150	
Decision Date: 11/30/06    Archive Date: 12/06/06

DOCKET NO.  00-12 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for gouty arthritis of 
the knees.

2.  Entitlement to service connection for a cervical spine 
disability. 

3.  Entitlement to service connection for gout.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1960 to 
October 1984.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which denied the veterans claims of entitlement to 
service connection for gouty arthritis of the knees, a 
cervical spine disability and gout.

The veteran was afforded a hearing before the undersigned 
Veterans Law Judge in October 2003.  A transcript of the 
testimony offered at this hearing has been associated with 
the record.  

This matter was last before the Board in October 2004 when it 
was remanded for further evidentiary development.  That 
development having been completed, the matter is now ready 
for appellate consideration. 


FINDINGS OF FACT

1.  The veteran incurred gouty arthritis of the knees in 
service. 

2.  The veteran did not incur a cervical spine disability in 
service, and, although the veteran currently has a cervical 
spine disability, it is a congenital defect. 

3.  The veteran incurred gout in service.


CONCLUSIONS OF LAW

1.  Service connection for gouty arthritis of the knees is 
established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2006).

2.  Service connection for a cervical spine disability is not 
established.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2006). 

3.  Service connection for gout is established.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

With respect to the veteran's claims of entitlement to 
service connection for gouty arthritis of the knees and gout, 
assessment of VA's application of the VCAA, 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107, and 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a), is not necessary given the favorable outcome 
of these claims.  Any error in the failure to provide notice 
involving the downstream elements of rating and effective 
date is harmless at this time, and can be corrected by the RO 
following the Board's decision.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Before assessing the merits of the appeal of the veteran's 
claim for service connection of a cervical spine disability, 
VA's duties under the VCAA, 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126, and 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a), are examined.

VA has a duty to indicate which portion of information should 
be provided by the claimant, and which portion VA will try to 
obtain on the claimant's behalf, which was accomplished in a 
February 2002 letter. 

During the pendency of this appeal, the Court of Appeals for 
Veterans Claims (the Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include the following:  1) veteran status; 
2) existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  

In this case, the veteran has not received notice concerning 
the degree of disability and effective dates.  No prejudice 
results, however, in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  Particularly, the veteran has been afforded the 
appropriate information in order to advance any contention 
regarding the claim considered herein.  In terms of any 
notification regarding downstream elements, because of the 
denial of the issue below, any such downstream elements are 
rendered moot; thus, the veteran is not prejudiced by the 
Board's consideration of the pending issue.  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must typically be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim for VA benefits.  
In this case, the veteran eventually received sufficient VCAA 
notification.  Any defect with respect to the timing of the 
February 2002 notice has been cured by subsequent 
readjudication in a June 2006 supplemental statement of the 
case.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  
It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).  See Pelegrini, 18 Vet. App. 
at 121.  In this case, this has been fulfilled by the 
February 2002 letter when it generally advised the veteran to 
send the RO any evidence in his possession that would 
substantiate his claim.  

The VCAA also requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim. 38 C.F.R. § 
3.159(c) (2006). The RO has obtained all private records 
identified by the veteran and all records related to his 
Social Security Administration disability claim. 

This is a case in which most of the veteran's service records 
are not in evidence.  In cases where the veteran's service 
records are unavailable through no fault of the claimant, 
there is a heightened obligation to assist the claimant in 
the development of his case.  O'Hare v. Derwinski, 1 Vet. 
App. 365 (1991).  The heightened duty to assist the veteran 
in developing facts pertinent to his claim in a case where 
service medical records are presumed destroyed includes the 
obligation to search for alternative medical records.  Moore 
v. Derwinski, 1 Vet. App. 401 (1991).

Where the claimant's service medical records have been 
destroyed or lost, the Board is under a duty to advise the 
claimant to obtain other forms of evidence, such as lay 
testimony.  Dixon v. Derwinski, 3 Vet. App. 261 (1992).  In 
December 2004, the National Personnel Records Center (NPRC) 
reported that there were no service medical records on file 
for the appellant, but for those already in the RO's 
possession, namely, those records for late 1968 and late 
1969.  The NPRC also performed a search for alternative 
records for the veteran, but was unable to locate any such 
records.  Thus, the Board finds that any further attempts to 
obtain the veteran's service medical records would be futile 
and therefore that no further attempts to obtain this 
evidence are necessary.  See 38 C.F.R. § 3.159(c)(2).  

In any event, the law does not establish a heightened 
"benefit of the doubt," only a heightened duty of the Board 
to consider the applicability of the benefit of the doubt, to 
assist the claimant in developing a claim, and to explain its 
decision when the veteran's medical records have been 
destroyed.  See Ussery v. Brown, 8 Vet. App. 64 (1995).  
Similarly, the case law does not lower the legal standard for 
proving a claim for service connection, but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
veteran.  Russo v. Brown, 9 Vet. App. 46 (1996). 

The VCAA further requires that a medical examination should 
be afforded unless "no reasonable possibility" exists that 
an examination would aid in substantiating the veteran's 
claim.  Duenas v. Principi, 18 Vet. App. 112 (2004) (per 
curiam); 38 U.S.C.A. § 5103A (West 2002).  VA will provide a 
medical examination when necessary to decide the claim, and 
an examination is necessary if the evidence of record does 
not contain sufficient competent medical evidence to decide 
the claim, but contains competent lay or medical evidence of 
a current diagnosed disability, or persistent or recurrent 
symptoms of disability, establishes that the veteran suffered 
an event, injury, or disease in service, and indicates that 
the claimed disability may be associated with the established 
event, injury, or disease in service.  38 C.F.R. § 3.159 
(2006).  The veteran has been provided with several medical 
examinations in furtherance of substantiating his claim.

Given the preceding, VA satisfied its duties to the veteran 
given the circumstances of this case.

Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303(a)(2006).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred or 
aggravated in service.  38 C.F.R. § 3.303(d).

Where a veteran served continuously for 90 days or more 
during a period of war or during peacetime service after 
December 31, 1946, service connection may also be allowed on 
a presumptive basis for certain disabilities, including 
arthritis, if the disability becomes manifest to a 
compensable degree within one year after the veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West. 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107(b).  
Under that provision, VA shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C. § 
5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990). 

Analysis

There is little medical evidence indicating a history of a 
cervical spine disability and gout stemming from service to 
present day.  VA has been able to obtain only the veteran's 
service medical records for late 1968 to early 1969.  
Furthermore, both the veteran and VA have been unsuccessful 
in obtaining any post-service treatment records dated prior 
to 1988.  Numerous attempts have been made, but have been 
fruitless.  Nonetheless, there is enough information to 
establish equipoise of the evidence with respect to the 
veteran's claims of entitlement to service connection for 
gouty arthritis of the knees and gout.  For reasons explained 
below, the preponderance of the evidence is against the 
veteran's claim of service connection of a cervical spine 
disability.

The veteran is currently diagnosed as having gouty arthritis 
of both knees and osteoarthritis of his cervical spine.  
Because of the limited amount of history revealed by the 
medical evidence of record, the earliest indication of 
bilateral knee pain appears in a private treatment record 
dated in April 1988.  

The Board finds the veteran's recollection regarding his gout 
to be very compelling.  In this regard, the Board notes that 
the veteran had initially been denied service connection for 
a low back disability based upon an absence of in-service 
documentation of low back problems, i.e. there were no 
service medical records to establish this fact.  All along 
the veteran had maintained that he had had surgery on his low 
back in service.  Ultimately, upon receipt of service medical 
records for late 1968 and early 1969, the veteran's 
contentions regarding his low back were confirmed and the 
claim was granted.  Accordingly, the Board finds the veteran 
to be very credible.  

Service connection for gouty arthritis of the knees and gout 
is granted based upon equipoise of the evidence.  The veteran 
has offered testimony and personal statements that he was 
first diagnosed as having gout in the early 1970s.  Moreover, 
there is a "buddy" statement from a fellow veteran stating 
that he can recall the veteran suffering from knee problems 
and gout in 1983 while they were stationed together.  The 
earliest medical evidence regarding gout and gouty arthritis 
appears in 1988, approximately four years after the veteran's 
discharge.  Accordingly, because of the veteran's credible 
testimony and supporting evidence coupled with a lack of 
countervailing evidence, the Board finds that the evidence is 
at least in equipoise that the veteran incurred gouty 
arthritis of the knees and gout while in service and the 
claims are therefore granted.  

The veteran has indicated that he began to suffer neck pain 
shortly before his discharge.  VA examination dated in 
February 2004 revealed mild osteoarthritis and spinal 
stenosis.  The examiner stated that these abnormalities were, 
however, congenital in nature and concluded that a cervical 
spine disability did not have its onset in service.  The 
Board notes that there was no testimony offered at the 
October 2003 hearing regarding the cervical spine; the 
testimony related solely to the veteran's low back 
disability, for which he is already receiving compensation.  
The evidence of record indicates treatment for a low back 
disability, but not a cervical spine disability.

Service connection for a cervical spine disability is not 
established.  The Board is aware of the "buddy" statement 
of record that coincides in time with the veteran's 
recollection of the genesis of his cervical spine disability; 
however, when viewing the evidence in its totality, the 
preponderance of the evidence against a finding of service 
connection.  In particular, the Board notes that there are no 
treatment records following service in regards to a cervical 
spine disability and that the earliest diagnosis of a 
cervical spine disability appears in the February 2004 VA 
examination.  Moreover, the competent medical evidence 
establishes that any current cervical spine disability is 
congenital in nature and is unrelated to the veteran's period 
of military service.  Likewise, the evidence does not 
establish entitlement to service connection for a cervical 
spine disability on a presumptive basis because there is no 
competent medical evidence indicating manifestation of this 
disability to a compensable degree within one year following 
the veteran's discharge.  Accordingly, the claim of service 
connection for a cervical spine disability must be denied.  

In reaching this decision, the Board has considered the 
veteran's assertions, but the resolution of issues that 
involve medical knowledge, such as the etiology of a 
disorder, require professional evidence.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).


ORDER

1.  Entitlement to service connection for gouty arthritis of 
the knees is granted.

2.  Entitlement to service connection for a cervical spine 
disability is denied. 

3.  Entitlement to service connection for gout is granted.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


